Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/16/2022.  These drawings are acceptable.

Claim Interpretation
Claim 1 has the status of currently amended, however, the amendments to the claim are the same as those made in the claim set of 11/22/2021 with no additional changes.  Claim 5 includes some previously made amendments and some current amendments, some of which are amending things that were added or deleted in the previous amendments.  Claims 7, 8, and 21 include a mix of previous and current amendments, although all of the current amendments appear to be amending the previously amended language (unlike claim 5).  Claims 9-11, 26, and 27 are listed as original when they were previously amended and as such should be previously presented.  Claims 13 and 15 have the status of withdrawn-currently amended, however, the amendments to the claims are the same as those made in the claim set of 11/22/2021 with no additional changes.  While this level of discrepancy between status identifiers and claim markings relative to the previous set of claims could merit a notice of non-compliance, in the interest of advance prosecution examiner has examined the claims submitted on 5/16/2022 as presented (meaning the changes to claim 5 that are to language either added or deleted in  the previous amendments are considered to be the changes desired by applicant) with the status of claims 1, 9-11, 26, and 27 considered as previously presented and the status of claims 13 and 15 considered as withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 includes the limitation “each of the secondary access barriers comprise an entry barrier positioned on a first side of the primary access barrier and an exit barrier positioned on a second side of the primary access barrier”.  As claim 21, from which claim 23 depends, recites two secondary access barriers each on a different side of the primary barrier, it is unclear how the two barriers can each also be two barriers (each is an entry and an exit barrier) for a total of four barriers with each of the two barriers being on both side (i.e. they aren’t on different sides since both are on both sides).  If applicant intended to define one secondary access barrier as the entry and the other as the exit examiner suggests “one of the two secondary access barriers comprises an entry barrier positioned on a first side of the primary access barrier and the other of the two secondary access barriers comprises an exit barrier positioned on a second side of the primary access barrier”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 8657190 to Lais (hereinafter Lais) in view of US patent 3169329 to Powers (hereinafter Powers).
Regarding claim 1, the access control device is shown in Lais in figures 1-3 with a primary access barrier 5 configured move between a closed position and an open position, wherein the primary access barrier 5 is configured to extend into an access passage of the access control device to prevent access through the access passage when in the closed position (as shown with right barrier 5 in figure 3) and is configured to move away from the access passage to permit access through the access passage when in an open position (as shown with left barrier 5 in figure 3), wherein the access passage is defined between parallel first and second trunk portions 1,2; an entry barrier 4 positionable in the access passage of the access control device on a first side of the primary access barrier 5; wherein the primary access barrier 5 comprises a height different from a height of the entry barrier 4.
However, Lais does not show an exit barrier.
An exit barrier is shown in Powers in figures 1-26 with an exit barrier 128,130 positionable in the access passage of the access control device 10 on a second side of member 170 opposite the first side (side closer to 124,126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais with the exit barrier of Powers because the use of both exit and entry barriers allows for the access barrier system to be reversible as taught in Powers column 3 lines 23-54 and thereby allows the access control system to better allow for traffic both into and out of an area.
Regarding claim 2, the primary access barrier 5 is configured to prevent a user from straddling the primary access barrier 5 in Lais.
Regarding claim 3, the primary access barrier 5 substantially fills a width of the access passage in the closed position and occupies less than the width in the open position in Lais.
Regarding claim 4, the access control device includes a validation device 6 in Lais.
Regarding claim 9, when provided with the exit barrier of Powers, the entry barrier 4 of Lais would be the same height as the exit barrier (i.e. entry and exit barriers would be identical to allow for reversibility of Powers).
Regarding claim 10, the primary barrier 5 has a first configuration (single pivoting panel) and the entry barrier 4 has a second different configuration (two pivoting panels) in Lais.
Regarding claim 11, the primary access barrier 5 comprises one pivoting door in Lais.

Claims 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais and Powers as applied to claims 1-4 and 9-11 above, and further in view of US patent 7617974 to Vandyck (hereinafter Vandyck).
Regarding claim 5, the first and second trunk portions 1,2 define, at least in part, a width of the access passage in Lais.  However, the validation device 6 of Lais is mounted on the trunk, not in the trunk.  The validation device mounted in the trunk is shown in Vandyck in figures 1-5 where trunk 2 has validation device 4 mounted therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the exit barrier of Powers, with the validation device in the trunk of Vandyck because the mounting in the trunk provides a smoother overall trunk, i.e. without the protruding box for the validation device, and thereby can help limit objects from getting caught on the corners of the validation device as well as better preventing detachment of the validation device from the trunk.
Regarding claim 7, the entry barrier 4 does not retract into the trunk in Lais.  A retractable barrier is shown in Vandyck in figures 1-5 where barrier 3 retracts into the trunk 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the exit barrier of Powers and the validation device in the trunk of Vandyck, with the retracting barrier of Vandyck because both pivoting door and retracting vanes were known barriers as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 8, at least one of the first and second trunk portions 1,2 has a height that is approximately equal (using applicant’s figures to identify the scope of approximately equal) to the height of the entry barrier 4 in Lais.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais and Powers as applied to claims 1-4 and 9-11 above, and further in view of US patent 8020603 to Bürgin (hereinafter Bürgin).
Regarding claim 12, the entry barrier 4 is not a telescoping fan in Lais in Lais.  However, the trunks are not wide enough for the validation device to be mounted in the trunk.  A telescoping fan barrier is shown in Bürgin in figures 1-6 where barrier 3 has two fan shaped members 4 and 4’ forming a telescoping fan-shaped barrier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the exit barrier of Powers, with the telescoping fan barrier of Bürgin because both pivoting door and telescoping fans were known barriers as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Claim 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lais in view of Vandyck and Powers.
Regarding claim 21, the access control system is shown in Lais in figures 1-3 with at least one first access lane (left lane in figure 1), the at least one first access lane having a width defined by first and second trunk portions 1,2, wherein the first and second trunk portions ( left and middle trunks 1,2 in figure 1) extend along a length of the at least one first access lane; and at least one second access lane (right lane in figure 1), the at least one second access lane being adjacent to the at least one first access lane and having a width defined by the second trunk portion (middle trunk 1,2 in figure 1) and a third trunk portion (right trunk 1,2 in figure 1); wherein the second access lane comprises: a primary access barrier 5 configured to block access through the second access lane in a closed position and allow passage through the second access lane in an open position, the primary access barrier having a first height; and a secondary access barrier 4 positioned in the second access lane on a side of the primary access barrier 5, the secondary access barrier 4 having a second height different from the first height.
However, there is only one secondary access barrier and it does not retract into the trunk in Lais.
A retractable barrier is shown in Vandyck in figures 1-5 where barrier 3 retracts into the trunk 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais with the retracting barrier of Vandyck because both pivoting door and retracting vanes were known barriers as evidenced above, and one of ordinary skill in the art could have substituted one known element for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
A secondary barrier on the opposite side of the primary barrier is shown in Powers in figures 1-26 with secondary barrier 128,130 positionable in the access passage of the access control device 10 on a second side of member 170 opposite the first side (side closer to 124,126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais with the secondary barrier on the opposite side of Powers because the use of secondary barriers on both sides of the primary barrier allows for the access barrier system to be reversible as taught in Powers column 3 lines 23-54 and thereby allows the access control system to better allow for traffic both into and out of an area.
Regarding claim 22, the retractable barrier 3 is fan shaped in Vandyck.
Regarding claim 23, the secondary barrier of Lais is an entry barrier and the addition of the secondary barrier on the opposite side as in Powers is an exit barrier.
Regarding claim 24, a first validation device (device 6 on middle trunk 1,2 in figure 1) associated with the first access lane is located on the second trunk in Lais.  However, the validation device 6 of Lais is mounted on the trunk, not in the trunk.  The validation device mounted in the trunk is shown in Vandyck in figures 1-5 where trunk 2 has validation device 4 mounted therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the access control device of Lais, having the retractable barrier of Vandyck and secondary barrier on the opposite side of Powers, with the validation device in the trunk of Vandyck because the mounting in the trunk provides a smoother overall trunk, i.e. without the protruding box for the validation device, and thereby can help limit objects from getting caught on the corners of the validation device as well as better preventing detachment of the validation device from the trunk.
Regarding claim 25, a second validation device (device 6 on right trunk 1,2 in figure 1) associated with the second access lane is located on the third trunk in Lais.  As the first and second validation devices 6 are the same in Lais, both would be provided with the validation device in the trunk of Vandyck for the reasons set forth with respect to the first validation device (i.e. if the first validation device was provided in the trunk then the second device would also be provided in the trunk in order to maintain the matching validation devices arrangement of Lais).
Regarding claim 26, the first, second, and third trunks 1,2 have substantially the same width in Lais.
Regarding claim 27, the access control system of Lais can have four lines (i.e. three first lanes and a second lane) as taught in column 4 lines 25-29.


Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
In regards to applicant’s remarks directed to the status of the application, as noted in the above claim interpretation section the status identifiers of the claims are incorrect in numerous places and claims 1, 13, and 15 are not in fact amended.
In regards to applicant’s remarks directed to the drawings, examiner notes the replacement drawings are acceptable as indicated above and the objections have been removed.
In regards to applicant’s remarks directed to the restriction requirement, examiner notes the restriction requirement was made final in the previous action.
In regards to applicant’s remarks directed to the 112(b) rejections, examiner notes the previous rejections have been removed, however, a new issue has arisen with the amendment of claim 23 as detailed above.
In regards to applicant’s remarks directed to the 103 rejections, examiner again notes that claim 1 has not been amended and the limitation regarding the height was in the previously rejected claim.  Applicant appears to interpret the rejection as bodily incorporating the exit barrier of Powers into the access system of Lais.  Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As such the teaching of a barrier on both sides of the primary barrier of Powers, when provided to Lais already having a secondary entry barrier and a primary barrier, would be a second secondary barrier of Lais the same height as the first secondary barrier (similar to the matching secondary barrier in the teaching of Powers).  That is, the structure of Lais having the less imposing barriers is not being combined with the larger complete blocking exit barrier of Powers but instead the concept of secondary barriers on opposite sides is being used with the structure of Lais.  Applicant also argues the physical structure of Lais does not allow for reversal of direction as in Powers based on the location of the validation devices (camera, reader, and display) being only on one side in Lais.  Again, examiner notes this arguments is premised on bodily incorporation and examiner maintains one of ordinary skill in the art would know that when providing the teaching of Powers of the secondary barrier to allow for a reversible access system that both secondary barriers would need validation systems as both would be functioning as entry gates (i.e. in one travel direction the first secondary barrier would be the entry and in the other direction the second secondary barrier would be the entry) and that such a change would still be within the scope of obviousness premised on the reversibility teaching of Powers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak